FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                           March 11, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 18-4138
                                                 (D.C. No. 2:16-CR-00326-JNP-EJF-1)
 MANUEL ALBERTO MICHEL-                                        (D. Utah)
 GALAVIZ,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, KELLY, and O’BRIEN, Circuit Judges.
                  _________________________________

      Manuel Alberto Michel-Galaviz pleaded guilty to one count of conspiracy to

distribute methamphetamine and one count of conspiracy to distribute heroin. The

parties entered into a Fed. R. Crim. P. 11(c)(1)(C) plea agreement in which they

stipulated that a reasonable sentence would be no more than 84 months’

imprisonment. The district court accepted the plea agreement and imposed a

sentence of 66 months.1 Despite the broad appeal waiver in his plea agreement,


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
        The court also imposed a consecutive 24-month sentence in a separate case at
the same time (D.C. No. 2:18-CR-93-JNP), bringing the total sentence to 90 months.
See R., Vol. 1 at 230; id., Vol. 3 at 76.
Mr. Michel-Galaviz filed a notice of appeal. The government has moved to enforce

the appeal waiver under United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004)

(en banc) (per curiam).

      Counsel filed a response to the motion to enforce citing Anders v. California,

386 U.S. 738 (1967), Resp. at 1, and stating his belief that “there are no

non-frivolous issues to be raised on behalf of Mr. Michel-Galaviz for appellate

purposes,” id. at 4. Counsel also filed a motion to withdraw. We gave

Mr. Michel-Galaviz an opportunity to respond to the motion to enforce, but he has

not done so.

      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” 359 F.3d at 1325. We have reviewed the

proceedings in accordance with our obligation under Anders. See 386 U.S. at 744.2

We conclude the Hahn factors have been satisfied, and there is no non-frivolous

argument to make against enforcing the appellate waiver. Accordingly, we grant the




      2
        We note that the government’s motion to enforce purports to attach: the plea
agreement, transcript of the Change of Plea Hearing on January 30, 2018, and
transcript of the Sentencing Hearing on August 17, 2018. See Mot. to Enf. at 2.
However, there were no attachments filed with the motion. We have therefore
reviewed all of these documents from the record. See R., Vol. 1 at 195-201 (Plea
Agreement); id., Vol. 2 at 26-49 (Change of Plea Hearing), id., Vol 3 at 22-83
(Sentencing Hearing).
                                           2
motion to enforce and dismiss this appeal. We also grant counsel’s motion to

withdraw.

                                                   Entered for the Court
                                                   Per Curiam




                                         3